DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the second crack detecting lines”.  Examiner assumes this is a typographical error and Applicant intended to claim “the second crack detecting line”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0033354).

	Regarding claim 1, Lee discloses a display device, comprising: a substrate comprising a display area and a non-display area disposed near the display area (abstract, fig. 1, DA, NDA, ¶ 23-24);
	a plurality of pixels disposed in the display area (fig. 1, pixels P, ¶ 23-24);
	a plurality of signal lines disposed on the substrate and connected to the pixels (fig. 1, ¶ 23-31);
	and a pad portion disposed in the non-display area and comprising a plurality of pads (fig. 1, ¶ 23-30; see also ¶ 5),
	wherein the signal lines comprise: a first crack detecting line connected to a first test voltage pad and a first pad at a first node, connected to a second pad at a second node, and extending around the non-display area between the first node and the second node (fig. 1, CD1 connected to VP1 and TP, also connected to DP, ¶ 23-31);
	and a first data line comprising a first end connected to a first transistor connected to the first crack detecting line at the second node, and a second end connected to corresponding pixels from among the plurality of pixels (fig. 1, D2 connected to T2, ¶ 23-30).

	Regarding claim 2, Lee discloses wherein the signal lines further comprise: a plurality of second data lines, each comprising a first end connected to the first crack detecting line through a corresponding one of a plurality of second transistors and a second end connected to corresponding pixels from among the plurality of pixels (fig. 1, D1, D3, etc., ¶ 23-30).

	Regarding claim 3, Lee discloses wherein the signal lines further comprise: a control line connected to gates of the first transistor and the second transistors (fig. 1, TP connected to gates of T1-To, ¶ 27).

	Regarding claim 4, Lee discloses wherein a crack of the first crack detecting line is detected by applying an enable-level voltage to the control line and applying a black gray voltage to the first test voltage pad (figs. 3-5, ¶ 50-61).

	Regarding claim 7, Lee discloses wherein the signal lines further comprise: a first test voltage line comprising a first end connected to the first test voltage pad at the first node and a second end connected to the second transistors, wherein the first test voltage line has a resistance corresponding to a line resistance of the first crack detecting line (figs. 1-2, ML1, ¶ 30, ¶ 42-45).

	Regarding claim 8, Lee discloses wherein the resistance of the first test voltage line is proportional to a magnitude of the line resistance (figs. 1-2, ¶ 30, ¶ 42-45).

	Regarding claim 9, Lee discloses wherein the non-display area comprises a bendable area (figs. 1-2, ¶ 23),
	and the signal lines comprise: a second crack detecting line connected to a second test voltage pad and a third pad at a third node, connected to a fourth pad at a fourth node, and extending around the bendable area between the third node and the fourth node (figs. 1-2, ¶ 5, ¶ 23-40, CD2 connected to VP2 and DPo, also connected to DPo-1);
	and a second data line comprising a first end connected to a second transistor connected to the second crack detecting line at the third node, and a second end connected to corresponding pixels from among the plurality of pixels (figs. 1-2, ¶ 23-40, e.g., DPo connected to To).

	Regarding claim 10, Lee discloses wherein the first crack detecting line and the second crack detecting line respectively comprise a line reciprocating in a zigzag pattern along at least one side of the display area (figs. 1-2, ¶ 31, ¶ 41).

	Regarding claim 18, Lee discloses a display device, comprising: a substrate comprising a display area and a non-display area disposed near the display area, wherein the non-display area comprises a bendable area (fig. 1, DA, NDA, ¶ 23-24);
	a plurality of pixels disposed in the display area (fig. 1, pixels P, ¶ 23-24);
	a plurality of signal lines disposed on the substrate and connected to the pixels (fig. 1, ¶ 23-31),
	wherein the signal lines comprise: a plurality of data lines connected to the pixels (fig. 1, ¶ 23-31, D1-Dm);
	a first crack detecting line connected to a first data line from among the plurality of data lines through a first transistor, wherein the first crack detecting line is disposed in a portion of the non-display area that excludes the bendable area (fig. 1, CD1 connected to D2 via T2, ¶ 23-31);
	a second crack detecting line connected to a second data line from among the plurality of data lines through a second transistor, wherein the second crack detecting line is disposed in the bendable area (fig. 1, CD2 connected to Dm-1 via To-1, ¶ 23-31);
	and a control line connected to a gate of the first transistor and a gate of the second transistor (fig. 1, TP connected to gates of T1-To, ¶ 27),
	wherein the first crack detecting line comprises a plurality of lines extending in a first direction, and at least one of the lines is disposed between a line disposed nearest to an edge of the substrate and a line disposed farthest from an edge of the substrate (figs. 1-2, ¶ 31, ¶ 41),
	a first test voltage pad disposed in the non-display area and connected to the first crack detecting line at a first node (fig. 1, VP1, ¶ 23-31),
	and a data driving integrated circuit (IC) disposed in the non-display area and connected to the first crack detecting line at the first node (fig. 1, ¶ 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sasaki (US 2009/0057925).

	Regarding claim 5, Lee discloses a first additional pad connected to the first pad; and a second additional pad connected to the second pad, wherein the first and second additional pads are disposed in the non-display area (figs. 1-2, ¶ 5, ¶ 25-27, ¶ 35-37).
	Lee fails to disclose wherein, while a disable-level voltage is applied to the control line, a resistance of the first crack detecting line is measured using the first additional pad and the second additional pad.
	Sasaki teaches wherein, while a disable-level voltage is applied to the control line, a resistance of the first crack detecting line is measured using the first additional pad and the second additional pad (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Lee and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 6, Lee discloses a data driving integrated circuit (IC) connected to the pad portion (¶ 34).
	Sasaki further teaches wherein the first test voltage pad, the first additional pad, and the second additional pad are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

	Regarding claim 19, Lee discloses a second test voltage pad disposed in the non-display area and connected to the second crack detecting line (fig. 1, VP2, ¶ 23-31);
	wherein the data driving IC is further connected to the second crack detecting lines (¶ 34).
	Lee fails to disclose the first and second test voltage pads are in a floating state.
	Sasaki teaches the first and second test voltage pads are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Lee and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 20, Sasaki further teaches wherein the data driving IC measures a resistance of the first crack detecting line and a resistance of the second crack detecting line (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2016/0260367) in view of Lee.

	Regarding claim 11, Kwak discloses a method for manufacturing a display device, comprising: manufacturing a display panel (figs. 1-2, ¶ 6-11, ¶ 62);
	testing for a crack in the display panel using a first set of pads before mounting a driving integrated circuit (IC) to the display panel (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137);
	mounting the driving IC to the display panel (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137);
	a second set of pads spaced apart from the first set of pads in plan view (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137);
	and testing for a crack in the display panel again, after mounting the driving IC to the display panel, using the driving IC and the second set of pads (figs. 4-5, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; ¶ 93-104, ¶ 137).
	Kwak fails to explicitly disclose mounting the driving IC to the display panel using a second set of pads spaced apart from the first set of pads in plan view.
	Lee teaches mounting the driving IC to the display panel using a second set of pads spaced apart from the first set of pads in plan view (fig. 1, ¶ 33-34, source drive IC connected to data pads DP).
	Kwak and Lee are both directed to display devices for detecting cracks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Kwak with the display of Lee since such a modification provides that the data lines may receive the data voltages (Lee, ¶ 34), provides determination of whether the display is cracked based on whether the data lines are broken or whether the resistance of a crack detection line outside the display area changes (Lee, ¶ 80) and determines whether a display is cracked when a bright line appears (Lee, ¶ 80).

	Regarding claim 12, Kwak discloses a plurality of pads including the first set of pads and the second set of pads (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137).
	As discussed above with respect to claims 1-3, Lee further teaches wherein manufacturing the display panel comprises: forming a plurality of pixels in a display area of a substrate, wherein the substrate comprises the display area and a non-display area disposed near the display area; forming a plurality of signal lines on the substrate, wherein the signal lines are electrically connected to the pixels; and forming a pad portion in the non-display area, wherein the pad portion comprises a plurality of pads, wherein the signal lines comprise: a first crack detecting line to detect a crack in the display panel, the first crack detecting line electrically connected to a first test voltage pad and a first pad at a first node, electrically connected to a second pad at a second node, and extending around the non-display area between the first node and the second node; a first data line comprising a first end electrically connected to a first transistor electrically connected to the first crack detecting line at the second node, and a second end electrically connected to corresponding pixels from among the plurality of pixels (same rationale as claim 1);
	a plurality of second data lines, each comprising a first end electrically connected to the first crack detecting line through a corresponding one of a plurality of second transistors and a second end electrically connected to corresponding pixels from among the plurality of pixels (same rationale as claim 2);
	and a control line electrically connected to gates of the first transistor and the second transistors (same rationale as claim 3).
	
	Regarding claim 13, Kwak discloses measuring a resistance of the first crack detecting line when testing for the crack in the display panel again using the driving IC indicates that a crack has been detected (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137).

	Regarding claim 14, Kwak discloses wherein measuring the resistance of the first crack detecting line comprises: applying a disable-level voltage to the control line; and measuring the resistance of the first crack detecting line using a first additional pad and a second additional pad while applying the disable-level voltage to the control line (figs. 1-2, fig. 8, ¶ 65-73, ¶ 137; see also figs. 4-5 and ¶ 93-104),
	wherein the first additional pad is electrically connected to the first pad, and the second additional pad is electrically connected to the second pad, wherein the first and second additional pads are disposed in the non-display area (figs. 1 and 8, ¶ 54, ¶ 63).

	Regarding claim 17, this claim is rejected under the same rationale as claim 4.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Lee as applied to claim 14 above, and further in view of Sasaki.

	Regarding claim 15, Kwak discloses wherein mounting the driving IC to the display panel comprises: connecting a data driving IC to the pad portion (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137).
	Kwak in view of Lee fails to disclose wherein testing for a crack in the display panel again using the driving IC is performed while the first test voltage pad, the first additional pad, and the second additional pad are in a floating state.
	Sasaki teaches wherein testing for a crack in the display panel again using the driving IC is performed while the first test voltage pad, the first additional pad, and the second additional pad are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Kwak in view of Lee and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Kwak in view of Lee with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 16, Sasaki further teaches wherein measuring the resistance of the first crack detecting line comprises: measuring, by the driving IC, the resistance of the first crack detecting line using the first pad and the second pad (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 18, Applicant argues that Lee fails to disclose or suggest “a first crack detecting line to detect a crack in the display device, the first crack detecting line electrically connected to a first test voltage pad and a first pad at a first node” (Remarks, pp. 10-13).
Examiner disagrees.  First, Examiner notes that claims 1 and 18 fail to recite “electrically connected”, and thus Applicant’s arguments are not germane, as Applicant is attempting to argue limitations that are not recited in the rejected claims.  Second, Examiner notes that “connected” in the claims is being construed under the broadest reasonable interpretation of the term, namely that intervening elements are allowed between two “connected” elements.  Third, Examiner notes that the limitation at issue may be construed as only requiring “a first pad” to be connected to the first crack detecting line “at a first node”, whereas “a first test voltage pad” is merely required to be connected to the first crack detecting line (in other words, “at a first node” is only associated with “a first pad”).  Fourth, Examiner is not restricted to the circled area on p. 12 of Applicant’s arguments as the recited “first node”, as any point of connection (including or not including intervening elements) may be considered a “node”.
Regarding claim 11, Applicant argues that “no reference of record discloses or suggests the added limitations to independent claim 11” and that “one of ordinary skill would not have been motivated to apply the teachings of Sasaki to a display device … of either Kwak or Lee” (Remarks, p. 13).  Examiner disagrees for the reasons and citations discussed in the above rejection of the claims.  Examiner notes that claim 11 is rejected under the combination of Kwak and Lee, and explicit rationales for combining the references are provided above.
The rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626